Case 3:18-cv-00097-GEC Document 22 Filed 05/21/19 Page 1 of 1 Pageid#: 117
                                                                      CLERK'
                                                                           S OFFICE U.S.DISI cotlJr
                                                                             AT ROANOKE,VA
                                                                                  FILED

                                                                               MAï 2 1 2215
                      IN TIœ U NITED STA TES DISTW CT COU RT              JULIA C DUDLEM CLERK
                     FQRTHE WESTERNDISTRICT OFVN GN A                    BY;
                            G ARI.OW ESG LE DM SION                                  C RK



kECHAEL DONALDSON,
      Plslniff,                                  ClvilActionN o.3:18CV00097

V.                                               ORD ER

'
IQAR-FG LS,LLC,eta1.,                            By:Hon.GlenE.Com ad
                                                 SenlorUnited SutesDisM ctJudge
      Defendani.


      Forthereasonsstatedintheaccompanylngmemorandum opiniow itishereby

                                       OR DERED

tllatthedefendnnts'moiontodismiss(DK.NO.12)isDENR D.
      TheClerkisf'lmctedto,send copiesofthlsorderandtheaccompr yingmemorandum
opinion to theplaintiF and allcolmqelofrecord.

      oATEo:n lsxl# day ofM ay, 2019.



                                            SenlorUnited StatesDistid Judge
